DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/102,371 filed on 8/13/18 and claims benefit of 62/544,188 filed on 8/11/17, and benefit of 62/455,131 filed on 8/11/17 and benefit of 62/544,180 filed on 8/11/17.
Response to Amendment
This office action is in response to the amendment submitted on 12/21/20 wherein claims 1-20 are pending and ready for examination. No new or canceled claims have been cited.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "potential" in claim 11 is a relative term which renders the claim indefinite.  The term "potential" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner is not .

The term "potential" in claim 16 is a relative term which renders the claim indefinite.  The term "potential" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner is not sure what is the term potential should be equivalent to? And how to determine the range of such potential condition. The claim has been examined based on the best understood.

Claims 12-15 are rejected under 112(b) as they depend from 11 and do not rectify its defect. The claims have been examined based on the best understood.

Claims 17-20 are rejected under 112(b) as they depend from 11 and do not rectify its defect. The claims have been examined based on the best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9- 14, 16-17 and 19- 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2016/0061991 A1, Berkcan et al, hereinafter referenced as Berkcan.

As to independent claim 1, Berkcan teaches “A downhole inspection system, comprising: a tool string lowerable into a wellbore;” ([abstract] wherein a well integrity inspection system is disclosed. Moreover, fig 1 and [0022] “Inspection probe 104 is lowered into fluid flow conduit 106 by a line 128 for inspection of well structure 102.”)
“a first imaging device forming at least a portion of the tool string, the first imaging device operable to generate first imaging data for detecting potential wellbore eccentricity anomalies, wherein the first imaging device comprises: a first source operable to emit energy of a first modality towards a target;” ([abstract] “a neutron excitation assembly”, fig 1-3 and fig 6, and [0021-0023], “dual model imaging technique”; “first excitation assembly 132”, “first inspection modality 130”. Moreover, [0040] “as such image or data obtained by different inspection modalities”. Also see [0020] “two of modalities include a neutron excitation assembly and a X-ray excitation assembly”. Moreover, fig 6 wherein the “Non-concentricity” is determined and reads on “eccentricity”, also see [0038] “6) a deviation from concentricity of any of casings or stabilizers” in light of the specification page 9/26 is defined as: defects. A casing eccentricity is a defect where the individual casings are not concentric.)
“and a first detector operable to detect returning energy from the target;” ([abstract] “a plurality of detection assemblies…receive a plurality of backscatter radiation”, “at least one neutron detection assembly”, fig 1-3, 6 and [0021-0023] “first detection assembly 136”)
“a second imaging device forming at least another portion of the tool string, the second imaging device operable to generate second imaging data for detecting potential wellbore anomalies, wherein the second imaging device comprises: a second source operable to emit energy of a second modality towards the target;” ([abstract] “X-ray excitation”, fig 1-3 and [0021-0032] “dual model imaging technique”; “second excitation assembly 162”. Moreover, [0040] “as such image or data obtained by different inspection modalities”. Moreover, [0023] “share a common detection assembly 136 or 166 such that common detection assembly”, reads on “at least another portion of the tool string”)
“and a second detector operable to detect returning energy from the target;” ([abstract] “a plurality of detection assemblies…receive a plurality of backscatter radiation”, “at least … and an X-ray detection assembly”, fig 1-3 and [0021-0023] “a second detection assembly 166”.)
“and a processor configured to receive the first imaging data and the second imaging data, and integrate the eccentricity anomalies from the first imaging data with the second imaging data to provide enhanced data for detecting wellbore anomalies.” ([abstract] “The well integrity inspection system further including a processor operatively coupled to the inspection probe.” Moreover, fig 2, “processor” and [0024] “Well integrity inspection system 100 also includes a processor 190 operatively coupled to inspection probe 104 and configured to determine a well integrity parameter”, also see [0033] “defects”. Moreover, [0022] “algorithmically fuses this data”. Moreover, the teaching provides enhanced information [0021] “provides enhanced information”, as the current inspection process lacks such ability [0003] “no technology currently exists that is capable of “seeing through the inner casings”. See [0041-0044] “Data from the neutron detection assembly and the X-ray detection assembly is combined with data from at least one interrogation modality..”; “Well integrity inspection system 100 also includes a processor 190 operatively coupled to inspection probe 104 and configured to determine a well integrity parameter..”, see [0022], [0037-0038] wherein the modalities to be combined, including the modality of gamma ray of fig 6 which detects the non-concentric status which reads on “eccentricity”; “Data from each modality 302 is combined and used to  determine the status of a well integrity parameter.”; “In the exemplary embodiment, well integrity inspection system 100 includes at least one of a gamma ray modality 310, an eddy current pulse modality 312….”; “6) a deviation from concentricity of any of casings or stabilizers” also see [0039-0044].)

As to independent claim 11, Berkcan teaches “A downhole inspection system, comprising: a first imaging device operable to generate first imaging data indicative of potential wellbore eccentricity anomalies, the first imaging device comprising: a first source operable to emit energy of a first modality;” ([abstract] wherein a well integrity inspection system is disclosed. Moreover, [abstract] “a neutron excitation assembly”, fig dual model imaging technique”; “first excitation assembly 132”, “first inspection modality 130”. Moreover, [0040] “as such image or data obtained by different inspection modalities”. Also see [0020] “two of modalities include a neutron excitation assembly and a X-ray excitation assembly”. Moreover, fig 6 wherein the “Non-concentricity” is determined and reads on “eccentricity”, also see [0038] “6) a deviation from concentricity of any of casings or stabilizers” in light of the specification page 9/26 is defined as: A casing eccentricity is a defect where the individual casings are not concentric. In regards to the limitation “potential” please see the above 112 (b) rejection, yet the examiner interprets such limitation as in [0038] the more the stabilizers being away from the central position, the more potential of damage/ anomalies is detected, or it could be based on the deviation value which indicates how sever the deviation is; this interpretations are based on the best understood.)
“and a first detector operable to detect returning energy induced by the emitted energy of the first modality;” ([abstract] “a plurality of detection assemblies…receive a plurality of backscatter radiation”, “at least one neutron detection assembly”, fig 1-3, 6 and [0021-0023] “first detection assembly 136”. See [0020-0023] and “modality”)
“a second imaging device operable to generate second imaging data, the second imaging device comprising: a second source operable to emit energy of a second modality;” ([abstract] “X-ray excitation”, fig 1-3 and [0021-0032] “dual model imaging technique”; “second excitation assembly 162”. Moreover, [0040] “as such image or data obtained by different inspection modalities”. Moreover, [0023] “second modality 160 is an X-ray interrogation device.”
a plurality of detection assemblies…receive a plurality of backscatter radiation”, “at least … and an X-ray detection assembly”, fig 1-3 and [0021-0023] “a second detection assembly 166”.)
“and a processor configured to receive the first imaging data and the second imaging data, and integrate the wellbore eccentricity anomalies from the first imaging data with the second imaging data into an enhanced data stream.” ([abstract] “The well integrity inspection system further including a processor operatively coupled to the inspection probe.” Moreover, fig 2, “processor” and [0024] “Well integrity inspection system 100 also includes a processor 190 operatively coupled to inspection probe 104 and configured to determine a well integrity parameter”, also see [0033] “defects”. Moreover, [0022] “algorithmically fuses this data”. Moreover, the teaching provides enhanced information [0021] “provides enhanced information”, as the current inspection process lacks such ability [0003] “no technology currently exists that is capable of “seeing through the inner casings”. See [0041-0044] “Data from the neutron detection assembly and the X-ray detection assembly is combined with data from at least one interrogation modality..”; “Well integrity inspection system 100 also includes a processor 190 operatively coupled to inspection probe 104 and configured to determine a well integrity parameter..”. Moreover, [0037-0040] “wherein the collected data, synchronized resulting in synthesized interrogation features”, reads on “enhanced data stream”. Furthermore, [0022], [0037-0038] wherein the modalities to be combined, including the modality of gamma ray of fig 6 which detects the non-concentric status which reads on “eccentricity”; “Data from each modality 302 is combined and used to  determine the status of a well integrity parameter.”; “In the exemplary embodiment, well integrity inspection system 100 includes at least one of a gamma ray modality 310, an eddy current pulse modality 312….”; “6) a deviation from concentricity of any of casings or stabilizers” also see [0039-0044].)

As to independent claim 16, Berkcan teaches “A method of inspecting a wellbore, comprising: positioning a first imaging device in a wellbore having a casing comprising one or more layers;” ([abstract] wherein a well integrity inspection system is disclosed, figs 1-3, 6, and [0022-0024] wherein the multiple layers of each of the casing 108, 112, 116 and 120 and the stabilizer regions.., read on “comprising one or more layers”.)
“emitting energy of a first modality towards a portion of the wellbore;” ([abstract] “a neutron excitation assembly”, fig 1-3 and fig 6, and [0021-0023], “dual model imaging technique”; “first excitation assembly 132”, “first inspection modality 130”. Moreover, [0040] “as such image or data obtained by different inspection modalities”. Also see [0020] “two of modalities include a neutron excitation assembly and a X-ray excitation assembly”, see [0030-0031].)
“detecting first returning energy from the portion of the wellbore;” ([abstract] “a plurality of detection assemblies…receive a plurality of backscatter radiation”, “at least one neutron detection assembly”, fig 1-3, 6 and [0021-0023] “first detection assembly 136”, see [0030-0031])
“generating first imaging data for detecting potential wellbore eccentricity anomalies based at least in part on the detected first returning energy;” ([0040] “as such image or data obtained by different inspection modalities”, [0022-0023] “dual model imaging”; “a first inspection modality 130”, “first detection assembly 136”; “radiation return 138”. Moreover, [0026-0027] “radiation transforming device”; “radiation detector”. See [0031-0031]. Moreover, fig 6 wherein the “Non-concentricity” is determined and reads on “eccentricity”, also see [0038] “6) a deviation from concentricity of any of casings or stabilizers” in light of the specification page 9/26 is defined as: A casing eccentricity is a defect where the individual casings are not concentric. In regards to the limitation “potential” please see the above 112 (b) rejection, yet the examiner interprets such limitation as in [0038] the more the stabilizers being away from the central position, the more potential of damage/ anomalies is detected, or it could be based on the deviation value which indicates how sever the deviation is; this interpretations are based on the best understood.)
“positioning a second imaging device in the wellbore;” ([abstract] “X-ray excitation”, fig 1-3 and [0021-0032] “dual model imaging technique”; “second excitation assembly 162”. Moreover, [0040] “as such image or data obtained by different inspection modalities”. Moreover, [0023] “share a common detection assembly 136 or 166 such that common detection assembly... Alternatively, neutron interrogation device 130 and X-ray interrogation device 160 have separate and distinct detection assemblies.” i.e. the second imaging could be within a common assembly or separately. See [0030-0031] and figs 1-5.)
“generating energy of a second modality towards the portion of the wellbore;” ([abstract] “a plurality of detection assemblies…receive a plurality of backscatter radiation”, “at least … and an X-ray detection assembly”, fig 1-3 and [0021-0023] “a second detection assembly 166”. Moreover, [0026] and [0028] “radiation transforming device”; “radiation detector”, see [0030-0031])
“detecting second returning energy from the portion of the wellbore;” ([abstract] “a plurality of detection assemblies…receive a plurality of backscatter radiation”, “at least … and an X-ray detection assembly”, fig 1-3 and [0021-0023] “a second detection assembly 166”. See [0030-0031])
“generating second imaging data for the portion of the wellbore based at least in part on the detected second returning energy;” ([abstract] “a plurality of detection assemblies…receive a plurality of backscatter radiation”, “at least … and an X-ray detection assembly”, fig 1-3 and [0021-0023] “a second detection assembly 166”. Moreover, Moreover, [0040] “as such image or data obtained by different inspection modalities”, and [0022] “dual-mode imaging”, see [0030-0031])
“and correlating the wellbore eccentricity anomalies from the first imaging data and the second imaging data to provide enhanced data for detecting potential wellbore anomalies.” ([0037-0040] “wherein the collected data, synchronized resulting in synthesized interrogation features”, reads on “correlating the first imaging data and the second imaging data to provide enhanced data” wherein synchronizing in time or in space reads on “correlation”. Moreover, [abstract] “The well integrity inspection system further including a processor operatively coupled to the inspection probe.” Moreover, fig 2, “processor” and [0024] “Well integrity inspection system 100 also includes a processor 190 operatively coupled to inspection probe 104 and configured to determine a well integrity parameter”, also see [0033] “defects”. Furthermore, [0022], [0037-0038] wherein the modalities to be combined, including the modality of gamma ray of fig 6 which detects the non-concentric status which reads on “eccentricity”; “Data from each modality 302 is combined and used to  determine the status of a well integrity parameter.”; “In the exemplary embodiment, well integrity inspection system 100 includes at least one of a gamma ray modality 310, an eddy current pulse modality 312….”; “6) a deviation from concentricity of any of casings or stabilizers” also see [0039-0044].)

As to claim 2, Berkan teaches “wherein the first imaging device includes a gamma imaging device, the energy of the first modality includes gamma rays, and the first imaging data is gamma imaging data.” (fig 6, and [0037-0039] “In the exemplary embodiment, well integrity inspection system 100 includes at least one of a gamma ray modality 310”, “Well integrity inspection system 100 combines at least one of modalities 310, 312, 314, and 316 with neutron and X-ray modalities 130 and 160” i.e. the combination among the plurality of modalities are applicable regardless of their titles, i.e. being labeled as first or second  or third signal or any number, does not change the fact that a plurality of signals (modalities) are used within the interrogation of the well anomaly/defect/ integrity.”)

As to claim 3, Berkcan teaches “wherein the first imaging device includes a neutron imaging device, the energy of the first modality includes neutrons, and the first imaging data is neutron imaging data.” ([abstract] “a neutron excitation assembly”, and fig 6, also see [0022-0023].)

As to claim 4, Berkcan teaches “wherein the first imaging device includes an electromagnetic imaging device, the energy of the first modality includes electromagnetic pulses, and the first imaging data is electromagnetic imaging data.” (fig 6 and [0037-0039] “eddy current pulse modality 312, …. and a magnetic field generator modality 316.”; “Well integrity inspection system 100 combines at least one of modalities 310, 312, 314, and 316 with neutron and X-ray modalities 130 and 160” i.e. the combination among the plurality of modalities are applicable regardless of their titles, 

As to claim 5, Berkcan teaches “wherein the first imaging device includes an ultrasound imaging device, the energy of the first modality includes ultrasound waves, and the first imaging data is ultrasound imaging data.” (fig 6 and [0037-0039] “an ultrasound modality 314”, “Well integrity inspection system 100 combines at least one of modalities 310, 312, 314, and 316 with neutron and X-ray modalities 130 and 160” i.e. the combination among the plurality of modalities are applicable regardless of their titles, i.e. being labeled as first or second  or third signal or any number, does not change the fact that a plurality of signals (modalities) are used within the interrogation of the well anomaly/defect/ integrity, within the process wherein the imaging is provided/utilized as in [0040].)

As to claim 6, Berkcan teaches “wherein the first imaging device and the second imaging device are axially aligned with the wellbore.” (Fig 3: 206; [0028] “Excitation generator 170 is an X-ray generator 206” are axially aligned with the wellbore. Moreover, fig 3 shows the excitation generators 140, 170 for the imaging devices as being aligned with one another along the central axis of the wellbore casings 108, 112)

As to claims 7, 14 and 20, Berkcan teaches “wherein the first imaging device and the second imaging device include any combination of a gamma device, a neutron device, an electromagnetic device, a magnetic device, an ultrasound device, an acoustic device, a fiber optical device, or an x-ray device.” (fig 6 and [0037-0039] “Well integrity inspection system 100 combines at least one of modalities 310, 312, 314, and 316 with neutron and X-ray modalities 130 and 160”, knowing that X-ray and gamma ray are examples of electromagnetic waves/signals.)

As to claim 9, Berkcan teaches “wherein the processor is located on the tool string.” ([0024] “FIG. 2, processor 190 is integrated with modalities 130 and 160 on inspection probe 104.”.)

As to claims 10 and 19, Berkcan teaches “wherein the first imaging data is indicative of the presence of a first type of wellbore anomaly and the second imaging data is indicative of the presence of a second type of wellbore anomaly.” (fig 6 and [0037-0040] wherein different modality to detect different type of the well characteristics and wherein the integrity of such freatures to be determined i.e. (to determine defects or flaws) as in [0033], [0038] and fig 6, and wherein different images are provided within the process.)

As to claim 12, Berkcan teaches “further comprising: a third imaging device operable to generate third imaging data, the third imaging device comprising: a third source operable to emit energy of a third modality;” (fig 6, [0037-0039] “at least one of a gamma ray modality 310, an eddy current pulse modality 312, an ultrasound modality 314, and a magnetic field generator modality 316”)
“and a third detector operable to detect returning energy, wherein the enhanced data stream includes the third imaging data.” (fig 6 and [0037-0040] “a gamma ray  modality 310, an eddy current pulse modality 312, an ultrasound modality 314, and a magnetic field generator modality 316”; the third detector detecting energy according to any of the gamma, eddy current pulse, ultrasound, or magnetic field modalities, wherein the enhanced data stream includes the third imaging data. Moreover, [0040] “images obtained by different inspection modalities 302”.)

As to claim 13, Berkcan teaches “wherein the first imaging device includes a neutron device, the second imaging tool includes a gamma device, and the third imaging device includes an electromagnetic device.” (fig 6 and [0037-0040], wherein the gamma ray is provided by its corresponding device, and similarly the electromagnetic device corresponding to the electromagnetic signals, also see [0005] and [0022] “electromagnetic”, knowing that X-ray and gamma ray, are examples of electromagnetic signals/ waves. Moreover, [0040] “images obtained by different inspection modalities 302”.)

As to claim 17, Berkcan teaches “lowering a tool string into the wellbore, wherein the first imaging device and second imaging device a part of the tool string.” (fig 1 and [0022-0023] “Inspection probe 104 is lowered into fluid flow conduit 106 by a line 128 for inspection of well structure 102.”, “common detection assembly”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan.

As to claims 8 and 15, Berkcan teaches “wherein the processor is located remotely from the tool string.” ([0024] “Alternatively, processor 190 is an element of well integrity inspection system 100 that is separate from inspection probe 104” which could be remote to the tool string”, one of ordinary skill in the arty would contemplate that processor being separate includes remote location, i.e. the word remote is implicit and is applicable as such approach is a matter of design choice based on the desired features and/or financial and commercial feasibility.)

As to claim 18, Berkcan teaches “lowering the first imaging device into the wellbore during a first tool run; and lowering the second imaging device into the wellbore during a second tool run.” ([0022-0023] “Inspection probe 104 is lowered into fluid flow conduit 106 by a line 128 for inspection of well structure 102”, “In the exemplary embodiment, neutron interrogation device 130 and X-ray interrogation device 160 share a common detection assembly 136 or 166 such that common detection assembly 136 or 166 detects modulated backscatter radiation returns from both neutron excitation assembly 132 and X-ray excitation assembly 162. Alternatively, neutron interrogation device 130 and X-ray interrogation device 160 have separate
 and distinct detection assemblies.”; Berkcan is silent in regards to second run. However, [0022-0023] discloses the two possible arrangements/ approaches, thus one of ordinary skill in the art would contemplate and expect that when the alternative approach is applied then a different run is needed to conduct the complete process, wherein at each run one device to be activated. Not to mention that even with first approach of a common detection, it is still expected to have more than one run, since it is well-known that more than one run could be applied within the interrogation process, and since the first modality is applied to determine a certain characteristics that differs from the second modality as in fig 6, wherein at certain position the first set characteristics/ modality could be more relevant, whereas the second set of characteristics, is less relevant compared to a different position. Thus, one of ordinary skill in the art would expect that at certain position one device to be activated, whereas at another position another device set to be activated as it corresponds to more relevant characteristics on that specific position. i.e. one of ordinary skill in the art would contemplate implementing a well-known approach of positioning the probe in different positions wherein at each run/position, a relevant defined set of devices to be activated whereas other set could be activated in a different position/ run. In order to attain the desired results, accurately. See fig 6 as different penetration position along the well wherein different set of characteristics are more relevant at that position and wherein . 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/26/2021